 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: Ft

 

 

 

 

 

 

 

United States of America - Order of Restitution
v. 18 Cr. 700 (RMB)
WILLIAM BURBANK,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Christine Magdo,
Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction
on Count One of the above Indictment; and all other proceedings in this case, it is hereby
ORDERED that:

1. Amount of Restitution. WILLIAM BURBANK, the Defendant, shall pay restitution
in the total amount of $889,750.79 to the victims of the offenses charged in Count One. The
names, addresses, and specific amounts owed to each victim are set forth in the Schedule of
Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized
to send payments to the new address without further order of this Court.

2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court. MB

Dated: New York, New York
Octob , 2019 HONORABLE RICHARD M. BERMAN

United States District Judge
December 67, 2014

 

 
